DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,912,007. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15 of U.S. Patent No. 10,912,007 encompasses the limitations of claims 33 and 43 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
In this case, the omitted step includes “sending, by the SMWTUR to a network entity, information regarding the group members;”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33-40, 43-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MARTIN et al PG PUB 2018/0035354.
Re Claims 33 and 43, MARTIN et al teaches in figure 8, a Relay 2 702 (SMWTRU:  a transmit/receive unit) receiving scheduling information (a configuration information) from eNB 102 indicating resource information to be used by a group of UEs (members) [0051-0057]; based on group identifier (to other group members), the Relay 2 (the SMWTRU) sending data using resource pool (one or more pooled resource allocations) configured for D2D communication.
Re Claim 34, teaches the out of coverage UE 700 are configured communication resources scheduled by eNB 102 via in coverage Relay 2 [0056] and based on a group identifier (the other group members), the scheduled resources used for establishing communication includes a resource pool (one or more pooled resources).
Re Claims 35, 45, the scheduling information (the resource information) sent by the eNB 102 may be based on individual/relevant identifier(s) (among any subsets of group members) sent via the relay (the SMWTRU) to indicate using specific/individual resources for establishing communication among the group members [0055].
Re Claims 36, 46, using the group identifier, the communication is between the relay 2 702 (the SMWTRU) and one or more UE out of coverage (one or more other group members) based on a group identifier associated with a resource pool (a first pooled resource allocation) [0055] wherein the UE as a first vehicle is an intent of use and lacks patentable weight.
Re Claims 37, 47, figure 8 teaches the in-coverage Relay 2 sends control information (resource information) via a PC5 interface (message) [0056] wherein for vehicle communication refers to intent of use and lacks patentable weight.
Re Claims 38, 48, prior to in-coverage Relay 2 sends the scheduling information, the in-coverage Relay 2 establishes D2D connection with out-coverage UEs using preconfigure D2D resources thereby establishing D2D group [0053].
Re Claims 39, 49, figure 8 teaches In-coverage Relays 1, 2, whereby based on measurement reports, the eNB 102 (a network entity) sends an indication configuring a Relay 1 (a first mobile WTRU) [0058].
Re Claims 40, 50, the relay 1 (the configure SM-WTRU) performs a function of relaying operating and operating as a member of group based on the group identifier [0055]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 42, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over 
MARTIN et al PG PUB 2018/0035354 in view of HE et al PG PUB 2014/0003262.
	Re Claims 41, 42, 51 and 52, MARTIN et al fails to explicitly teach the “first mobile WTRU…sending capability information…”.  However, HE et al teaches in figure 6, the UE transmits UE’s capability information to eNB via RRC signaling indicating D2D communication is supported for relaying operation with UEs out of coverage from the eNB [0094].  One skilled in the art would have been motivated to have received the UE’s capability information to have determined whether the UE supports D2D operation for interoperability.  Therefore, it would have been obvious to one skilled to have combined the teachings.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472